                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MOLLY C. TAYLOR,

                  Plaintiff,

         v.                                                       Case No. 19-cv-936-JPG

 JACOB Q. TOONE and HAUX SERVICES, LLC,

                  Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court for case management purposes. In a January 29,

2020, order (Doc. 30), the Court ordered plaintiff Molly C. Taylor to show cause why her claim

against Jacob Q. Toone should not be dismissed without prejudice for failure to service within 90

days of filing her complaint as required to Federal Rule of Civil Procedure 4(m). She has

responded setting forth her efforts to serve Toone and requesting an additional 60 days to

accomplish service (Doc. 32).

       Rule 4(m), which governs the time in which process must be served, provides, in

pertinent part:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court
       must extend the time for service for an appropriate period. . . .

Fed. R. Civ. P. 4(m). This rule requires a court to grant an extension if the plaintiff shows good

cause, but leaves it to the court’s discretion whether to grant an extension if the plaintiff shows

excusable neglect. Coleman v. Milwaukee Bd. of Sch. Directors, 290 F.3d 932, 934 (7th Cir.

2002); Panaras v. Liquid Carbonic Indus. Corp., 94 F.3d 338, 340-41 (7th Cir. 1996).

       The Court finds Taylor has shown good cause for failing to serve Toone within 90 days
of filing the complaint and that an extension of time for service for another 60 days is

appropriate. Accordingly, the Court ORDERS that, pursuant to Rule 4(m), Taylor shall have 60

days from entry of this order to serve Toone. Failure to accomplish service within this period of

time may result in dismissal of claims against Toone without prejudice. The Court’s January 29,

2020, order to show cause (Doc. 30) is DISCHARGED.

IT IS SO ORDERED.
DATED: February 11, 2020

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
